Pannell, Judge.
In an action for trover brought in the State Court of Cobb County by the appellee against the appellant, the jury found for the appellee plaintiff. The appellant defendant filed a motion for new trial which was overruled. On appeal to this court his sole enumeration of error is that "[t]he trial court erred in refusing to grant the new trial on the following grounds: (a) Plaintiff testified that he had already been paid for the amount sued for. (T 22, 23, 24, 25, 26, and 27).” An examination of the testimony referred to does not support the contention made in the enumeration of error. There being no error shown in the overruling of the motion for new trial, the judgment must be affirmed.

Judgment affirmed.


Bell, C. J., and Deen, J., concur.